DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/25/22 have been fully considered but they are moot or not persuasive. 
With regards to the 112f interpretation has been withdrawn based on the amendments removing the “modules”. 
With regards to the 112a rejections they have been withdrawn based on the amendments. 
With regards to the 112b rejections they have been withdrawn based on the amendments and in part based on the Applicants discussion. Examiner recognizes applicants point that the two readings can be the same thus the difference between the two would be the same and under the threshold and thus not cause a mode change. For that reason and the amendments the previous 112b rejection was removed. 
With regards to the 101 arguments they are not found persuasive. Applicant appears to be arguing that the claim elements pose meaningful limitations on the judicial exception, Examiner disagrees. What Applicants appear to be relying on to impose the limitation on the judication exception are the elements which are part of the judicial exception namely the processing elements which comprise the mental concepts.  “An inventive concept ‘cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.’” MPEP 2106.05

Applicant Admitted Prior Art
In [0003] of applicants specification they recite:
At present, many smart watches have an ECG (electrocardiogram) measurement function, that is, a function of measuring a heart rate of a user in real time, drawing an ECG of the user simultaneously, and displaying the ECG on a corresponding application. Generally, there are two modes of ECG measurement, i.e. a wristband mode and a chest-lead mode. In the wristband mode, the smart watch is wore on the wrist, and a measurement electrode located at a back of a case of the smart watch is pressed against the skin, so that an ECG chip in the smart watch is capable of measuring a bioelectric signal generated by the heart, to obtain an ECG. In the chest-lead mode, an external auxiliary device connected to the case of the smart watch is attached to a designated position on the chest, a measurement electrode is in full contact with the skin, and ECG data can be recorded all day long. Generally, a conventional smart watch is switched between ECG measurement modes in two manners. In a first manner, the ECG measurement mode is switched from one to another via a physical button (or a touch screen) of the smart watch. In a second manner, the ECG measurement mode is selected in an application, and a message is sent to the smart watch for mode selection. In the above two manners, the ECG measurement mode is manually switched, which is slow and inconvenience. A method for automatically switching the ECG measurement mode is required in view of such issue.
Which recites wearable devices are known to include ECG in two modes a chest and wrist ECG measurement modes and switching between the modes. 


Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites “a processor, wherein the computer program when executed by the processor configures the apparatus to perform” it should state the “processor configured to”, it is the processor performing the functions.  Appropriate correction is required.


Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 states “an apparatus for switching an electrocardiogram (ECG) measurement mode, comprising:” and within the comprising recites “switching an ECG device comprising the apparatus” so the apparatus comprises a device which comprises the apparatus. Its unclear how something can comprise something that comprises it and/or its unclear how the “apparatus” and the “ECG device” are related. The claims that depend from this share this issue and are also rejected.

Claim 8 recites “an electrocardiogram (ECG) chip, configured to measure electrophysiological signals in the first measurement mode and in the second measurement mode to monitor a heart rate” however it is unclear what the distinction between the two modes Applicant is claiming. Electrocardiograms (ECG) are well known in the art with the (PQRST elements), one example being the Lee references shows an ECG signal in the top part of Fig. 13 (see [0178]); textbooks providing this can also be provided if necessary. An ECG is an electrophysiological signal that monitors heart rate. Thus its unclear what the distinction between the two are.  

Claim 8 states “successive pieces of PPG data generated through the optical heart-rate sensor sensing a skin in contact with an ECG measurement electrode” this element doesn’t make sense. There some disconnect in the language/phrasing. Its unclear if this is saying it determines the skin is in contact with the sensor before making a measurement or is just saying that it takes a ppg measurement when the ECG is also in contact which could merely be a physical aspect of the device both sensors collocated. 

Claim 9 recites “the MCU” however there is not MCU recited prior to this in the claim or the claims from which it depends, thus it is unclear what MCU is being referred to and the claim is indefinite.

Claim Rejections - 35 USC § 101
Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites gathering data, determining a difference, comparing to a threshold and setting parameters.
The limitations of “calculating” and “switching”, making a comparison and setting a mode, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. There is nothing in the claim that precludes the step from practically being performed in the mind. For example, “calculating a difference” can be merely subtracting one reading from another, comparing the result of the subtraction to a threshold and make a setting selection based on the comparison. The breath of the claimed elements encompass merely applying basic mathematical concepts of averaging, subtraction and comparison (greater >, less than < etc.) which one could perform using a pen and paper. The “switching” applicants themselves have acknowledged in the background section is known be done manually see ([0003] of the Pg Pub). Furthermore, the additional claims do not claim anything beyond basic math concepts which can be performed by hand including but not limited to absolute values and averages. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – of data gathering and outputting to a display (claim 6/16). The limitations of “receiving” data is pre-solution activity of mere data gathering. The processor (i.e. “processor”, “computer processor”, “microcontroller” or “MCU”) computing steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining set parameters and calculate steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform calculating, comparing and setting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally well-known, routine and conventional activity is not enough to add significantly more than the abstract idea itself. Per the Berkheimer requirement, the wearable with ECG electrodes, PPG sensing, memory and processor: (1) US 20150366469 to Harris et al. see Figs. 1, 7 and [0097]; (2) Lee see citations below including Figs. 1A-1B, 3, 4A; (3) US 20180035943 to Shemesh et al. see [0009]-[0010], [0016], Fig. 7; (4) US 20150351690 to Toth et al. see [0062], [0164]-[0165], [0195], Figs. 1A, 6.
Therefore, the claims considered in combination/as a whole is are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 7-8, 10-12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Suho Lee, US 20210186420) hereinafter Lee in view of McKenna (Edward McKenna, US 20110245622) hereinafter Mc, in further view of Campbell (Shannon Campbell et al., US 20080221410) hereinafter Camp. 
 Regarding claim 1, an interpretation of Lee discloses a method for switching an electrocardiogram (ECG) measurement mode, comprising: 
receiving by an ECG device (Electronic Device 101b/301 or Electrodes 165a1-165a2/311-312 Figs. 1b, 3 respectively, [0057], [0060], [0075]), two successive pieces of photoplethysmography (PPG) data transmitted by an optical heart-rate sensor ([0003], [0060], [0088] see also see also [0111]-[0112]), wherein the PPG data is generated through the optical heart rate sensor sensing a skin in contact with an ECG measurement electrode (Figs. 1b, 3, [0057], [0060], [0089]); and 
switching the ECG device from a first measurement mode to a second measurement mode ([0139], [0141]; The reference recites determining whether the devices is in a watch mode or patch mode), wherein the first measurement mode and the second measurement mode are configured to measure ECG at different parts of a body ([0139], [0141]; The reference recites determining whether the device is in a watch mode or patch mode).
An interpretation of Lee may not explicitly disclose calculating a difference between the two received pieces of the PPG data; switching modes in response to the difference satisfying a preset condition.
However, in the same field of endeavor (medical devices), Mc and Camp  teach calculating a difference between the two received pieces of the PPG data (Camp [0030], [0037] including “Distinctions based on the location of the medical sensor 14 on a patient 26, such as the differences between the photoplethysmographic waveforms 46 and 60, may enable the patient monitor 12 to determine when the medical sensor 14 is properly located and applied on the patient 26.”; Camp [0023] including “The location of the sensor is determined from location-dependent spectra indicating the water content in the epidermis and the dermis, and the relative thickness of those layers. For example, the forehead and finger have a large variation in respective epidermal thickness and are distinguishable by analyzing spectra from each location.”, [0024]-[0025], [0029]-[0030]); switching modes in response to the difference satisfying a preset condition; switching ECG modes based on determination of location ([0003] including “certain physiological measurements, such as . . . electrocardiogram (ECG), may depend on knowledge of the body location where medical sensors are applied. If a sensor has been applied to an incorrect body location, calculated physiological measurements based on data from the sensor may also be incorrect.”, [0037]; Camp [0023] including “Based on a spectral determination of skin thickness as being indicative of the sensor having been placed on a patient's finger or on a patient's forehead, a calibration coefficient specific to a finger or forehead may be chosen among those stored on the sensor”, [0024]-[0025], [0029]-[0030]; Camp and Mc both recite teh PPG sensors determining their location during readings. Camp further recites that once the sensor determines its location it calibrates its coefficients for measurements accordingly).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and analysis from different locations as recited in Lee to include the analysis of Mc for determining the location of the sensors because measurements such as ECG depend on knowledge of the body location of the sensor ([0003]). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and analysis from different locations as recited in Lee to include the analysis of Camp for determining the location of the sensors because noninvasive measurements depend on knowledge of the body location to properly calibrate the sensor in order to gather accurate measurements ([0007], [0009]-[0010], [0013]).

Regarding claim 2, an interpretation of the modified Lee recites the above in claim 1. 
An interpretation of Lee may not explicitly disclose wherein the preset condition is an absolute value of the difference being greater than or equal to a predetermined threshold.  
However, in the same field of endeavor (medical devices), Mc teaches wherein the preset condition is an absolute value of the difference being greater than or equal to a predetermined threshold (Figs. 4, 6, [0032], [0034]-[0035], [0037] including “Distinctions based on the location of the medical sensor 14 on a patient 26, such as the differences between the photoplethysmographic waveforms 46 and 60”; Each of 46 and 60 are charted with respect to a reference value line 50 as seen in the recited figures).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and analysis from different locations as recited in Lee to include the comparing of readings to determine sensor placement from Mc for determining the location of the sensors because measurements such as ECG depend on knowledge of the body location of the sensor ([0003]). 

 Regarding claim 7, an interpretation of Lee discloses an apparatus for switching an electrocardiogram (ECG) measurement mode, comprising:  
a memory, configured to store a computer program (140 Fig. 2, [0035]-[0036], [0065], [0101]-[0102] see also [0111], [0114], [0196]); and 
a processor, wherein the computer program when executed by the processor configures the apparatus to perform (120 Fig. 2, [0035], [0037], [0065], [0101] see also [0111], [0114], [0196]): 
receiving, two successive pieces of photoplethysmography (PPG) data transmitted by an optical heart-rate sensor ([0003], [0060], [0088] see also [0111]-[0112]), wherein the PPG data is generated through the optical heart rate sensor sensing a skin in contact with an ECG measurement electrode (Figs. 1b, 3, [0057], [0060], [0089]); and 
switching an ECG device comprising the apparatus from a first measurement mode to a second measurement mode ([0139], [0141]; The reference recites determining whether the devices is in a watch mode or patch mode. Examiner notes that for clarity of the record the “ECG device” and “apparatus” are being interpreted as same thing for clarity Examiner would recommend changing “apparatus” to “ECG device”), wherein the first measurement mode and the second measurement mode are configured to measure ECG at different parts of a body ([0139], [0141]; The reference recites determining whether the device is in a watch mode or patch mode).
An interpretation of Lee may not explicitly disclose calculating a difference between the two received pieces of the PPG data; switching modes in response to the difference satisfying a preset condition.
However, in the same field of endeavor (medical devices), Mc and Camp  teach calculating a difference between the two received pieces of the PPG data (Camp [0030], [0037] including “Distinctions based on the location of the medical sensor 14 on a patient 26, such as the differences between the photoplethysmographic waveforms 46 and 60, may enable the patient monitor 12 to determine when the medical sensor 14 is properly located and applied on the patient 26.”; Camp [0023] including “The location of the sensor is determined from location-dependent spectra indicating the water content in the epidermis and the dermis, and the relative thickness of those layers. For example, the forehead and finger have a large variation in respective epidermal thickness and are distinguishable by analyzing spectra from each location.”, [0024]-[0025], [0029]-[0030]); switching modes in response to the difference satisfying a preset condition; switching ECG modes based on determination of location ([0003] including “certain physiological measurements, such as . . . electrocardiogram (ECG), may depend on knowledge of the body location where medical sensors are applied. If a sensor has been applied to an incorrect body location, calculated physiological measurements based on data from the sensor may also be incorrect.”, [0037]; Camp [0023] including “Based on a spectral determination of skin thickness as being indicative of the sensor having been placed on a patient's finger or on a patient's forehead, a calibration coefficient specific to a finger or forehead may be chosen among those stored on the sensor”, [0024]-[0025], [0029]-[0030]; Camp and Mc both recite teh PPG sensors determining their location during readings. Camp further recites that once the sensor determines its location it calibrates its coefficients for measurements accordingly).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and analysis from different locations as recited in Lee to include the analysis of Mc for determining the location of the sensors because measurements such as ECG depend on knowledge of the body location of the sensor ([0003]). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and analysis from different locations as recited in Lee to include the analysis of Camp for determining the location of the sensors because noninvasive measurements depend on knowledge of the body location to properly calibrate the sensor in order to gather accurate measurements ([0007], [0009]-[0010], [0013]).

Regarding claim 8, an interpretation of Lee recites a wearable device, comprising: 
the apparatus according to claim 7 (see the rejection of claim 7); 
the optical heart-rate sensor, configured to collect, at a preset sampling frequency, successive pieces of PPG data generated through the optical heart-rate sensor sensing a skin in contact with an ECG measurement electrode ([0003], [0060], [0088] see also [0111]-[0112]);
an electrocardiogram (ECG) chip (123 Fig. 2 and/or Electrodes 165a1-165a2/311-312 Figs. 1b, 3 respectively, [0035]-[0036], [0057], [0060], [0075], [0114]), configured to measure electrophysiological signals in the first measurement mode and in the second measurement mode to monitor a heart rate (Electrodes 165a1-165a2/311-312 Figs. 1b, 3 respectively, [0057], [0060], [0075], [0178]; Both modes provide determining ECG which covers both elements).

 Regarding claim 10, an interpretation of Lee in view of Mc and Camp recites a computer-readable storage medium (140 Fig. 2, [0035]-[0036], [0065], [0101]-[0102] see also [0111], [0114], [0196]), wherein the computer- readable storage medium stores a computer program that, when executed by a processor (120 Fig. 2, [0035], [0037], [0065], [0101] see also [0111], [0114], [0196]), performs the method according to claim 1 (see the rejection of claim 1).  

 Regarding claim 11, an interpretation of Lee further discloses the first measurement mode is a wristband mode (Fig. 1b, 3, [0080], [0141]), and the second measurement mode is a chest-lead mode(Fig. 1b, 3, [0080], [0141]); or the first measurement mode is a chest-lead mode (Fig. 1b, 3, [0080], [0141]), and the second measurement mode is a wristband mode (Fig. 1b, 3, [0080], [0141]).  

Regarding claim 12, an interpretation of the modified Lee recites the above in claim 7. 
An interpretation of Lee may not explicitly disclose wherein the preset condition is an absolute value of the difference being greater than or equal to a predetermined threshold.  
However, in the same field of endeavor (medical devices), Mc teaches wherein the preset condition is an absolute value of the difference being greater than or equal to a predetermined threshold (Figs. 4, 6, [0032], [0034]-[0035], [0037] including “Distinctions based on the location of the medical sensor 14 on a patient 26, such as the differences between the photoplethysmographic waveforms 46 and 60”; Each of 46 and 60 are charted with respect to a reference value line 50 as seen in the recited figures).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and analysis from different locations as recited in Lee to include the comparing of readings to determine sensor placement from Mc for determining the location of the sensors because measurements such as ECG depend on knowledge of the body location of the sensor ([0003]). 

Regarding claim 17, an interpretation of Lee further discloses the first measurement mode is a wristband mode (Fig. 1b, 3, [0080], [0141]), and the second measurement mode is a chest-lead mode (Fig. 1b, 3, [0080], [0141]); or the first measurement mode is a chest-lead mode (Fig. 1b, 3, [0080], [0141]), and the second measurement mode is a wristband mode (Fig. 1b, 3, [0080], [0141]).

Claim Rejections - 35 USC § 103
Claim(s) 3-4, 9, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Mc in further view of Camp and Cho (Jae Geol Cho et al., US 20090182205) hereinafter Cho.
Regarding claim 3, an interpretation of the modified Lee discloses the above in claim 1 including the two successive pieces of the PPG data transmitted by the optical heart-rate sensor (see rejection of claim 1) and also discloses gathering data upon  the determination that he device is coupled  to a mount attached to the body see [0007] including “processor to cause the wearable electronic device to: detect coupling of the wearable electronic device with an external accessory contacting a body of a user, and based on detecting the coupling with the external accessory measure a biometric signal” and detecting, via an ECG chip (123 Fig. 2 and/or Electrodes 165a1-165a2/311-312 Figs. 1b, 3 respectively, [0035]-[0036], [0057], [0060], [0075], [0114]). 
An interpretation of Lee may not explicitly disclose detecting a state of the contact between the ECG measurement electrode and the skin; and obtaining, based on the state of the contact, the two successive pieces of the PPG data transmitted by the optical heart-rate sensor.  
However, in the same field of endeavor (medical devices), Cho teaches detecting, via an ECG chip, a state of the contact between the ECG measurement electrode and the skin ([0025] see also [0023]); and obtaining, based on the state of the contact ([0025] see also [0023]; it is determined if the electrode is in contact with the user acting as switch which causes the gathering of the ECG and PPG data).  
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and analysis of Lee to include determine if the sensors are in contact with the person and triggering readings when they are in contacts as recited by Cho because  use of known technique to improve similar devices (methods, or products) in the same way and ensures the measurements are only gathered when the device is contract with the user.

Regarding claim 4, an interpretation of the modified Lee discloses the above in claim 3. 
An interpretation of Lee may not explicitly disclose obtaining two averages based on the two received pieces, respectively, of the PPG data; and calculating a difference between the two averages as the difference between the two pieces of the PPG data.  
However, in the same field of endeavor (medical devices), Mc teaches obtaining two averages based on the two received pieces, respectively, of the PPG data (Figs. 4, 6, [0032], [0034]-[0035], [0037]; Each of 46 and 60 are charted with respect to a reference value line 50, the reference value line is based on one or more of an average etc.); and calculating a difference between the two averages as the difference between the two pieces of the PPG data (Figs. 4, 6, [0037] see also [0032], [0034]-[0035]).  
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and analysis from different locations as recited in Lee to include the comparing of readings to determine sensor placement from Mc for determining the location of the sensors because measurements such as ECG depend on knowledge of the body location of the sensor ([0003]). 

Regarding claim 9, an interpretation of Lee further discloses transmit a detachment signal to the MCU ([0141]), in response to detecting an electrical signal indicating that the ECG measurement electrode ([0141]); and transmit an attachment signal to the MCU ([0080], [0141]), in response to detecting an electrical signal indicating that the ECG measurement electrode is re-attached ([0080], [0141]).  
An interpretation of Lee may not explicitly disclose the to transmit when the contact is based on skin contact.
However, in the same field of endeavor (medical devices), Cho teaches to transmit when the contact is based on skin contact ([0023], [0025]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and analysis of Lee to include determine if the sensors are in contact with the person and triggering readings when they are in contacts as recited by Cho because  use of known technique to improve similar devices (methods, or products) in the same way and ensures the measurements are only gathered when the device is contract with the user.

Regarding claim 13, an interpretation of the modified Lee discloses the above in claim 17 including the two successive pieces of the PPG data transmitted by the optical heart-rate sensor (see rejection of claim 1) and also discloses gathering data upon  the determination that he device is coupled  to a mount attached to the body see [0007] including “processor to cause the wearable electronic device to: detect coupling of the wearable electronic device with an external accessory contacting a body of a user, and based on detecting the coupling with the external accessory measure a biometric signal” and detecting, via an ECG chip (123 Fig. 2 and/or Electrodes 165a1-165a2/311-312 Figs. 1b, 3 respectively, [0035]-[0036], [0057], [0060], [0075], [0114]). 
An interpretation of Lee may not explicitly disclose detecting a state of the contact between the ECG measurement electrode and the skin; and obtaining, based on the state of the contact, the two successive pieces of the PPG data transmitted by the optical heart-rate sensor.  
However, in the same field of endeavor (medical devices), Cho teaches detecting, via an ECG chip, a state of the contact between the ECG measurement electrode and the skin ([0025] see also [0023]); and obtaining, based on the state of the contact ([0025] see also [0023]; it is determined if the electrode is in contact with the user acting as switch which causes the gathering of the ECG and PPG data).  
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and analysis of Lee to include determine if the sensors are in contact with the person and triggering readings when they are in contacts as recited by Cho because  use of known technique to improve similar devices (methods, or products) in the same way and ensures the measurements are only gathered when the device is contract with the user.

Regarding claim 14, an interpretation of the modified Lee discloses the above in claim 13. 
An interpretation of Lee may not explicitly disclose obtaining two averages based on the two received pieces, respectively, of the PPG data; and calculating a difference between the two averages as the difference between the two pieces of the PPG data.  
However, in the same field of endeavor (medical devices), Mc teaches obtaining two averages based on the two received pieces, respectively, of the PPG data (Figs. 4, 6, [0032], [0034]-[0035], [0037]; Each of 46 and 60 are charted with respect to a reference value line 50, the reference value line is based on one or more of an average etc.); and calculating a difference between the two averages as the difference between the two pieces of the PPG data (Figs. 4, 6, [0037] see also [0032], [0034]-[0035]).  
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and analysis from different locations as recited in Lee to include the comparing of readings to determine sensor placement from Mc for determining the location of the sensors because measurements such as ECG depend on knowledge of the body location of the sensor ([0003]). 

Claim Rejections - 35 USC § 103
Claim(s) 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Mc in further view of Camp and Park (James Park et al., US 20140197965) hereinafter Park.
 Regarding claim 6, an interpretation of the modified Lee discloses the above in claim 1. An interpretation Lee may not explicitly disclose transmitting a signal indicating the second measurement mode to a display device, to prompt a user that the switching is completed.  
However, in the same field of endeavor (medical devices), Park teaches transmitting a signal indicating the second measurement mode to a display device, to prompt a user that the switching is completed ([0035] including “For example, the user interface 108 can include one or more lights, such as one or more LEDs, in addition to the display for communicating information, such as . . . a current state, a current mode . . . For example, the processing unit 104 can control the intensities, colors, or patterns of flashing of one or more of the LEDs of the user interface 108 based on what information is being communicated.”; processor transmits data to be displayed to the display including current state).  
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified data gathering, analysis and display of Lee to include displaying the state of the device because it is communicates to a user teh current state of the device to the user as recited in Park which is the use of known technique to improve similar devices (methods, or products) in the same way.

Regarding claim 16, an interpretation of the modified Lee discloses the above in claim 7. An interpretation Lee may not explicitly disclose transmitting a signal indicating the second measurement mode to a display device, to prompt a user that the switching is completed.  
However, in the same field of endeavor (medical devices), Park teaches transmitting a signal indicating the second measurement mode to a display device, to prompt a user that the switching is completed ([0035] including “For example, the user interface 108 can include one or more lights, such as one or more LEDs, in addition to the display for communicating information, such as . . . a current state, a current mode . . . For example, the processing unit 104 can control the intensities, colors, or patterns of flashing of one or more of the LEDs of the user interface 108 based on what information is being communicated.”; processor transmits data to be displayed to the display including current state).  
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified data gathering, analysis and display of Lee to include displaying the state of the device because it is communicates to a user the current state of the device to the user as recited in Park which is the use of known technique to improve similar devices (methods, or products) in the same way.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792     

/LYNSEY C Eiseman/               Primary Examiner, Art Unit 3792